Citation Nr: 0935723	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-32 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The appellant had active service from June 1991 to January 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  The claims file was later 
transferred to the RO in Boise, Idaho.

In December 2003, a videoconference hearing was held before 
the undersigned.  A transcript of the hearing has been 
associated with the claim file.

In February 2009 the Board remanded the claim for further 
development.


FINDINGS OF FACT

The evidence does not show that the appellant is precluded 
from substantially gainful employment as a result of his 
service-connected dysthymic disorder, lymphatic obstruction 
of the left leg, ganglion cyst excision scar of the left 
wrist, and dog bite scar of the left leg.


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of July 2006 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, the Veteran was 
apprised on how VA establishes effective dates.  The notice 
predated the rating decision.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In the 
present case, outpatient treatment records have been 
obtained.  Such records have been reviewed and do not 
reference other potentially outstanding documents.  Moreover, 
the appellant has not identified other pertinent records that 
may be available.  Additionally, the appellant was afforded 
VA examinations and was afforded a hearing before the 
undersigned.  The Board has reviewed the VA examination 
report and finds the examination to have been adequate.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

The appellant is claiming entitlement to TDIU.  VA 
regulations indicate that when a veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned if: 
1) there is only one disability, this disability shall be 
ratable at 60 percent or more; and 2) there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or 
"one 40 percent disability," the following will be considered 
as one disability: (1) disability of one or both lower 
extremities, including the bilateral factor, if applicable; 
(2) disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

The Veteran's TDIU claim was received in May 2006.  
Subsequently, the appellant's evaluation of dysthymic 
disorder has been increased to 70 percent effective March 
2006.  His combined rating is 80 percent from that date.  
Therefore, the Veteran does meet the thresholds for an award 
of TDIU as set forth under 38 C.F.R. § 4.16(a).  However, in 
order for the claim to be granted, it must additionally be 
shown that he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.

In determining whether the Veteran is able to secure and 
follow a substantially gainful occupation, consideration may 
be given to the appellant's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  In a VA Form 21-8940 received by the RO in May 
2006, the appellant indicated that he had last worked full 
time in February 2006 as a security/law enforcement/ military 
officer.  His employment history included work in as a 
security officer from January 2004 to March 2004, work as a 
correction's officer from March 2004 to July 2004, work as a 
sales associate from September 2004 to November 2004, work as 
a school bus driver from October 2004 to February 2006, and 
work as a grounds crew supervisor from June 2005 to July 
2005.  That form further indicated that the appellant had 
completed three years of college.  He also listed additional 
education or training in the form of Vocational 
Rehabilitation under Chapter 30 in pursuit of obtaining a 
bachelor's degree at the Boise State University from January 
1999 to December 2003.  He stated he did not complete the 
education. 

VA Forms 21-4192 dated in July 2006 note that the appellant 
worked as a security guard from January 2004 to March 2004 
and that the job ended because he quit; that he worked as a 
correctional officer from March 2004 to August 2004 and that 
his job ended due to job abandonment; that he worked as an 
electronics associate from September 2004 to November 2004 
and that his employment ended because the appellant left to 
pursue other employment; and that he worked as a school bus 
driver from October 2004 to February 2006 and that his job 
terminated because he quit.  A VA Form 21-4192 in August 2006 
notes that the appellant worked in filing from January 2003 
to December 2003 and that his job ended because his schooling 
ended and the position was a work study position.  

In an August 2007 Social and Industrial Survey report, the 
appellant stated he left his part time employment as a driver 
because he married his wife on a Friday and the company 
wanted him back the next week to work.  He did not come back 
because he wanted to spend time with his wife.  He reported 
being unemployed for about 3.5 months after which time he 
decided to go back to school to upgrade his license to a 
Class A.  

After a week in the school, he quit because he could not 
handle the living arrangements at the school.  He was still 
able to upgrade his license through a different program.  He 
then worked as a driver for about six months but he quit 
after he had a run-in with the dispatcher and questioned 
whether he wanted that kind of lifestyle.  He left the 
company in February 2007.  He was then unemployed for two 
weeks and then took a job as a cement truck driver.  He was 
fired for insubordination after about 3 months.  He was then 
unemployed for 1.5 weeks, after which he started a job as a 
tow truck driver but only lasted two days in the job.  He 
then was hired at a food distribution company but quit that 
job because of the heavy lifting aspect of it.  He then was 
hired as an electronics technician.  He had been working as 
an electronics technician at the time of the survey, but he 
stated he questioned whether he would last in that job.  He 
reported that he felt inferior to it as it was similar to 
what he did in the Navy 15 years before.  He expressed 
concern about his inability to maintain gainful employment.  
He reported having memory problems and that it can be hit or 
miss at the job.  He reported social problems with others, 
failure to finish tasks once started and irritability and 
expressions of anger.

A VA examination report of August 2007 notes that in the 
examiner's opinion the conflicts the appellant has had at his 
jobs and with his wife at home as cited in the recent 
industrial survey appear to be avoidable and resolvable, with 
better communication, tolerance, and stress-reduction, and do 
not appear to be a result of his service connected dysthymic 
disorder.  

A VA examination report of August 2007 regarding his 
lymphatic disorders and scars states that in regard to the 
lymphatic obstruction on the left leg, the disability is 
active but that it had no effect on his usual occupation.  It 
was noted that the disability affected the appellant's daily 
activities.  It mildly affected his ability to do chores, 
shopping, exercise and recreation; moderately affected his 
ability to do sports, and did not affect his ability to 
travel, feed, bathe, dress, groom and toileting.  The 
examiner opined that based upon a review of the medical 
records, the appellant's description of his daily activities 
and a physical examination it is unlikely that the service 
connected lymphatic obstruction of the leg and ganglion 
excision scar of the left wrist had a significant effect on 
the appellant's ability o work.  The examiner stated that the 
appellant did not complain of pain on the wrist or in the 
wrist scar and that physical examination did not show 
tenderness.  He further noted that the appellant appeared fit 
during the examination.  

VA outpatient records of March 2008 through November 2008 
note the appellant reported being employed as a truck driver.  
In a December 2008 treatment note, the appellant reported 
being off work for the past 2 weeks as he had an argument 
with his boss.  He noted that he had been working for that 
boss for the past year.  

At the December 2008 hearing, the appellant testified that he 
had held approximately 23 jobs since being discharged form 
service, that he cannot work due to medical appointments at 
the VA, that employers don't want to hire him because of his 
medical appointments and his job history, and that he had 
been working at a detention center for the past 6 months.  

Records in February 2009 reflect the appellant's reports of 
working on the weekends.  Records in March 2009 note the 
appellant reported he had started working full time.  In 
March 2009 he reported his job was going well and that he was 
feeling more comfortable at work.  

Upon VA examination in May 2009, the appellant reported that 
he was currently employed at as a security guard at St. 
Alphonse's Behavioral Unit.  The examiner noted that the 
appellant's occupational functioning was slightly improved.  
The examiner opined that in light of the appellant's present 
employment, it appeared at least as likely as not that he is 
able to secure and maintain gainful employment.  In a May 
2009 VA examination report regarding the appellant's service-
connected left leg lymphatic obstruction and scars of the 
left wrist and left thigh, the examiner opined that there was 
only very mild impairment from these disabilities.  He 
therefore concluded that the Veteran is more likely than not 
able to secure and maintain substantially gainful employment, 
in spite of the disabilities.

VA outpatient records of June 2009 note that the appellant 
reported that work was going well.

Again, the appellant contends that his service-connected 
disabilities, specifically his dysthymic disorder, preclude 
him from engaging in substantially gainful employment.  He 
has stated in statements and at the hearing that his 
inability to maintain a job is due to his inability to deal 
with people, his irritability, his lack of concentration and 
his inability to finish tasks.  

The Board acknowledges the appellant's statements.  The Board 
also acknowledges that he is competent to provide evidence as 
to the observable symptoms of his disability, and the impact 
that it has on his daily life.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Nevertheless, a TDIU can not be granted in 
the absence of a finding by a medical professional that the 
appellant is precluded from employment due to his service-
connected disabilities.  No such opinion is present in the 
claims file.  In fact, opinions reaching the opposite 
conclusion are of record.

As noted above, in the August 2007 and May 2009 VA 
examination reports, the examiners opined that the 
appellant's service-connected disabilities did not preclude 
him from employment.  In the August 2007 report the examiner 
acknowledged the appellant's conflicts at his jobs and stated 
that the same appear to be avoidable and do not appear to be 
a result of his service connected dysthymic disorder.  In the 
May 2009 reports the examiners stated that it was at least as 
likely as not that the appellant is able to secure and 
maintain substantially gainful employment.  Moreover, the 
Board notes that the appellant is currently employed.  As 
noted above, outpatient treatment records of June 2009 note 
that the appellant is employed.

The Board acknowledges that the appellant has had numerous 
jobs since separation from service and that some of those 
jobs have been of short duration.  However, as noted above, 
most of the time, the appellant lost the employment because 
he quit, did not like the job or decided to move on to 
something else.  While the appellant has been unemployed at 
times, this has been for short periods of time.  Finally, the 
Board notes that the record shows that he successfully 
completed a vocational rehabilitation program.  Indeed, 
letter of June 2004 states that the appellant was in job-
ready status and currently employed.

In conclusion, the competent evidence of record fails to show 
that the appellant is unable to obtain or maintain 
substantially gainful employment solely as a result of his 
service-connected disabilities.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the 
appeal is denied.


ORDER

Entitlement to TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


